Citation Nr: 1606490	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  13-06 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to Agent Orange exposure, or service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1967 to November 1969.  His service medals and decorations include the Purple Heart Medal, Combat Infantryman Badge which evidences his participation in combat against enemy forces during his service in the Republic of Vietnam during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides, to include Agent Orange.

2. The Veteran's peripheral neuropathy of the bilateral lower extremities is attributable to his service in Vietnam.


CONCLUSION OF LAW

Service connection for peripheral neuropathy of the bilateral lower extremities is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. § 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a)(2015).  In this decision, the Board grants service connection for peripheral neuropathy of the right and left lower extremities.  As such action represents a complete allowance of the remaining issues on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Merits of the Claim

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a) (6) (iii) (2015).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6), 3.309(e).  The diseases associated with herbicide exposure for purposes of the presumption include early-onset peripheral neuropathy.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); see 78 Fed. Reg. 54763 (Sept. 6, 2013). 

Effective for claims pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id. 

In addition, and notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

The Veteran contends his peripheral neuropathy is a result of exposure to herbicides in service, or, alternatively as a result of his service-connected type II diabetes mellitus. 

In regard to element (1) for a service connection claim, and a secondary service connection claim, a current disability is shown in the Veteran's April 2003 diagnosis of peripheral neuropathy of the bilateral lower extremities by Dr. R.S., D.P.M.

In regard to element (2) of a service connection claim, in-service incurrence, the Board notes that the Veteran had service in the Republic of Vietnam, as evidenced by his DD-214.  As such, he is presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R § 3.307(a)(6)(iii)(2015).

In regard to element (2) of a secondary service connection claim, a service-connected disability is required.  The Veteran is service-connected for type II diabetes mellitus.  See the December 2006 Rating Decision.

The crux of the case is whether element (3), a causal relationship is satisfied for both theories of entitlement.

The Veteran was first diagnosed with peripheral neuropathy of the lower extremities in April 2003 by Dr. R.S., D.P.M.  Dr. R.S noted that the Veteran complained about numbness and tingling in both feet.  The doctor noted that the Veteran had numbness, tingling and radiating type pain in both feet.  He also noted that the Veteran was "unable to elicit either light or heavy tactile including monofilament fiber", and that "vibratory is significantly diminished."  See the April 2003 letter from Dr. R.S.

In support of his claim, the Veteran submitted a letter in July 2006 from Dr. G.M., MD, stating that the Veteran's neuropathy is associated with his diabetes, and that his neuropathy diagnosis, while predating his formal diagnosis of diabetes developed "once first overt signs of hyperglycemia were developing."  See the July 2006 Statement in Support of Claim.

However, in a subsequent letter dated November 2006, Dr. G.M., MD opined that the Veteran could not have a diabetic type neuropathy, even though the Veteran has some degree of early glucose intolerance.  The doctor stated that since the Veteran was in Vietnam and has a history of Agent Orange exposure; he believes that it should be considered as a presumed etiology given that no other etiology of his painful neuropathy can be found. 

The Veteran was afforded a VA examination in May 2009.  The Veteran reported that he began having "numbness and tingling of feet" after returning from Vietnam.  The examiner opined that the Veteran's peripheral neuropathy of the bilateral lower extremities was not due to his diabetes mellitus, type II, as his peripheral neuropathy started in 1970, a full 30 years before he was diagnosed with diabetes.

The evidence of records shows that the Veteran has several treatment records from 2009, all showing complaints of tingling, "burning stabbing in feet, climbing up both legs" that originally started after the Vietnam War.  He consistently reported that the pain started in 1970 and has progressively gotten worse.  See the March 2009, April 2009 and May 2009 VA treatment records.

In March 2011, the Veteran was afforded another VA examination.  The examiner opined that the Veteran's peripheral neuropathy was not secondary to his diabetes mellitus.  The Veteran reported that the numbness and tingling started upon his return from Vietnam, and has progressively gotten worse.  The examiner opined that diabetic peripheral neuropathy is mainly a sensory neuropathy and that the Veteran did not have any sensory neuropathy at this time.  The examiner also opined that he did not know the cause of the Veteran's numbness and tingling.

However, a VA examiner at a subsequent VA examination dated November 2011 indicated that the Veteran did have peripheral neuropathy secondary to his diabetes mellitus.  No rationale was provided.

The Veteran was afforded another VA examination dated December 2012.  The examiner opined that the Veteran's peripheral neuropathy is at least likely as not proximately due to his service-connected diabetes mellitus.  The rationale provided was that "diabetic peripheral neuropathy is a classic manifestation of diabetes and fits temporarily with the Veteran's presentation."

To reconcile the conflicting medical opinions, the RO obtained an additional medical opinion in January 2013.  The examiner opined that the Veteran's peripheral neuropathy was less likely than not caused or aggravated by his service connected diabetes mellitus, type II.  The rationale provided was that the Veteran's peripheral neuropathy began in the 1970's, many years prior to the onset of the Veteran's diabetes.

The Board notes that the evidence of record supports both theories of entitlement.  
With respect to presumptive service connection based on Agent Orange exposure, 
the medical evidence shows that the Veteran's peripheral neuropathy had its onset in 1970 upon his return from Vietnam.  With respect to secondary service connection, the medical evidence shows that the Veteran's peripheral neuropathy is also attributed to the Veteran's service-connected type II diabetes mellitus. 

The Veteran has consistently reported that his symptoms began in the 1970's upon return from Vietnam and has progressively gotten worse.  The Board finds the Veteran's testimony credible, as it has been consistent in his reports to medical providers.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Given that the evidence is in relative equipoise as to the theory of entitlement under which the Veteran qualifies, the more favorable theory is service connection on a direct basis.   

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for peripheral neuropathy of the lower extremities have been met on a direct basis.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.






ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


